Bigelow, C. J.
The evidence offered was clearly incompetent for the purpose of contradicting and discrediting the witness Tanner. The fact that he bought intoxicating liquor at another place on the same day on which the alleged sale was made to him by the defendant was irrelevant and immaterial to the issue, and had no tendency to prove or disprove the guilt of the defendant. It therefore came within the well settled rule that evidence is inadmissible to contradict the testimony of a witness on an immaterial fact, although such fact may have been drawn out by the examination in chief. 1 Greenl. Ev. § 449. Commonwealth v. Buzzell, 16 Pick. 157, 158.
The purposes for which the evidence was competent were correctly stated by the court at the trial, and the defendant had an opportunity to introduce it with a limitation as to its effect which was legitimate and appropriate. It was certainly competent for the defendant to show that the witness had been drinking to such excess as to impair his ability to see and understand what was passing before him at the time, and to recollect it afterwards, so as to testify intelligibly and with accuracy. To this extent, he was permitted by the court to offer evidence. We do not understand that the ruling of the court confined the defendant to proof of total incapacity in the witness to testify to the facts which he was offered to prove ; but it was left open to him to show either total or partial intoxication, as tending to prove the witness to be unworthy of credit in stating facts which occurred when he was in such a condition. This ruling imposed no unreasonable burden on the defendant,

Exceptions overruled.